Exhibit 10.22

 


DIRECTOR COMPENSATION SUMMARY


 

Each director of our general partner who is not an employee of our general
partner is reimbursed for any travel, lodging and other out-of-pocket expenses
related to meeting attendance or otherwise related to service on the board
(including, without limitation, reimbursement for continuing education
expenses). Non-employee directors receive no perquisites or other personal
benefits.  Each non-employee director is currently paid an annual retainer fee
of $45,000.  Mr. Armstrong is otherwise compensated for his services as an
employee and therefore receives no separate compensation for his services as a
director. In addition to the annual retainer, each committee chairman (other
than the chairman of the audit committee) receives $2,000 annually. The chairman
of the audit committee receives $30,000 annually, and the other members of the
audit committee receive $15,000 annually, in each case, in addition to the
annual retainer. Mr. Petersen assigns any compensation he receives in his
capacity as a director to EnCap Energy Capital Fund III, L.P. (EnCap III), which
is controlled by EnCap Investments L.P., of which Mr. Petersen is a Managing
Director. Mr. Capobianco assigns any compensation he receives in his capacity as
a director to Vulcan Capital.

 

Except as described below, each non-employee director has received an LTIP award
of 5,000 units in the aggregate. These units vest annually in 25% increments,
subject to an automatic re-grant of the amount vested, such that the director
will always have outstanding an award of 5,000 units. For Mr. Petersen and
Mr. Capobianco, a cash equivalent payment will be made to EnCap III and Vulcan
Capital, respectively, upon any vesting. The units will vest in full upon the
next vesting date after the death or disability (as determined in good faith by
the board) of the director. For any “independent” directors (as defined in the
GP LLC Agreement, and currently including Messrs. Goyanes, Smith and Symonds),
the units will also vest in full if such director (i) retires (no longer with
full-time employment and no longer serving as an officer or director of any
public company) or (ii) is removed from the Board or is not reelected to the
Board, unless such removal or failure to reelect is for “good cause,” as defined
in the letter granting the phantom units.

 

--------------------------------------------------------------------------------